DETAILED ACTION
This Office Action is in response to the application 16/555,336 filed on 08/29/2019.
Claims 21-23 have been cancelled, and claims 1-20 have been examined and are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
For the record, the Examiner acknowledges that NO restrictions warranted at applicants initial time of filing for patent.

Priority
For the record, the Examiner acknowledges that NO foreign priority claimed at applicant’s initial time of filing for patent.


Information Disclosure Statement
The information disclosure statement (IDS), submitted on 08/29/2019, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Oath/Declaration
For the record, the Examiner acknowledges that the Oath/Declaration submitted on 08/29/2019 has been accepted.

Drawings
For the record, the Examiner acknowledges that the drawings filed on 08/29/2019 has been accepted.

Specification
For the record, the Examiner acknowledges that the Applicant's specification filed on 08/29/2019 has been accepted.

Claim Objections
Claims 1-20 are objected to because of the following informalities: Dependent claims should start with “The” not with “A”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-7 and 16-20 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Copley, Pub. No.: US 2004/0046667.

Referring to claim 1, Copley teaches a location-tracking system comprising
a location database configured to receive a plurality of location updates from a plurality of tracking devices, the plurality of location updates indicating the location of one or more objects, the location updates being stored encrypted with a cryptographic database encryption-key (abstract, transmits periodically encrypted location information paras. 0024, 0030 and fig. 1, devices 116 transmit periodically encrypted location information to monitoring system 108), 
multiple location-analysis devices (fig. 1, monitoring system 108), one or more location-analysis devices of the multiple location-analysis devices comprising 
a communication interface arranged to receive location updates encrypted with the cryptographic database key from the location database, and to communicate with at least one other location-analysis device of the multiple location-analysis devices (abstract, paras. 0024, 0030 and fig. 1, 108 receives periodically/updated encrypted location information), 
a key storage configured to store a key-share of a cryptographic database decryption-key corresponding to the cryptographic database encryption-key, said cryptographic database decryption-key being shared into multiple key-shares stored at the multiple location-analysis devices (para. 0031 and fig. 1, 108 decrypts the message and records in memory 124), 

execute a multi-party computation protocol among the multiple location-analysis devices on the encrypted location updates using the stored key-share, thus jointly computing a location-analysis result secret-shared among the multiple location analysis devices (paras. 0018, 0030-0032 and figs. 1 and 4, alerting/(sharing result) law enforcement officials), 
send and/or receive a share in the location-analysis result for opening the location-analysis result (paras. 0018, 0030-0032 and figs. 1 and 4, The portable devices 116 include a portable law enforcement device 118 which shares the analysis result). 

Referring to claim 2, This claim is similar in scope to claim 1, and is therefore rejected under similar rationale.

Referring to claim 3, This claim is similar in scope to claim 1, and is therefore rejected under similar rationale.

Referring to claim 4, Copley further teaches wherein the database encryption-key and the key-shares of the database decryption-key are according to a threshold homomorphic encryption scheme (para. 0024, two key or asymmetric encryption algorithm).

Referring to claim 5, This claim is similar in scope to claim 1, and is therefore rejected under similar rationale.

Referring to claim 6, Copley further teaches wherein the location updates are stored encrypted with a stream cipher (abstract and paras. 0024, 0030 and fig. 1).

Referring to claim 7, Copley further teaches wherein the multi-party computation protocol comprises counting location updates at or near an input-location (paras. 0017, 0032-0033, close proximity).

Referring to claim 16, Copley further teaches wherein the plurality of tracking devices comprise a reader arranged to detect the presence and absence of tags in an area surrounding the reader, said readers being configured to send a digital signal to enable storage of the encrypted location updates, wherein - the plurality of tracking devices are installed at fixed locations, and the tags are affixed to the one or more objects, or - the plurality of tracking devices are affixed to the one or more objects, and the tags are installed at fixed locations (paras. 0024-0025, identifier/tag and fig. 1).

Referring to claim 17, Copley further teaches wherein more than one key share of the database decryption-key is required for decryption of a location update, and wherein a location-analysis device stores fewer key shares than required for decryption of a location update (para. 0031 and fig. 1, 108 decrypts the message and records in memory 124).

Referring to claim 18, Copley further teaches wherein the tracking devices are arranged in a hospital and/or wherein a location update comprises a class attribute which at least indicates whether the location update corresponds to an employee or to a patient (abstract, Parolees/patient).

Referring to claim 19, This claim is similar in scope to claim 1, and is therefore rejected under similar rationale.

Referring to claim 20, This claim is similar in scope to claim 1, and is therefore rejected under similar rationale.

Allowable Subject Matter
Claims 8-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONAS A BAYOU whose telephone number is (571)272-7610.  The examiner can normally be reached on Monday-Friday 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YONAS A BAYOU/Primary Examiner, Art Unit 2434                                                                                                                                                                                                        02/20/2021